Case 0:20-cv-60272-AHS Document 6 Entered on FLSD Docket 02/18/2020 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA

                                       Case No. 0:20-cv-60272

  INNOVATIVE WEB VENTURES, INC.,

         Plaintiff,

  v.

  INTERNATIONAL BUSINESS MACHINES
  CORPORATION,

         Defendant.


                          NOTICE OF VOLUNTARY DISMISSAL

        PLEASE TAKE NOTICE that, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i),

 Plaintiff Innovative Web Ventures, Inc. voluntarily dismisses the above-captioned action against

 defendant International Business Machines Corporation with each party to bear its own attorneys’

 fees and costs.




  Dated: February 18, 2020.                                DESOUZA LAW, P.A.
                                                           3111 N. University Drive
                                                           Suite 301
                                                           Coral Springs, FL 33065
                                                           Telephone: (954) 603-1340
                                                           DDesouza@desouzalaw.com

                                                           By: /s/ Daniel DeSouza, Esq.______
                                                                   Daniel DeSouza, Esq.
                                                                   Florida Bar No.: 19291



                                  CERTIFICATE OF SERVICE

        I hereby certify that on February 18, 2020, I electronically filed the foregoing document


                                            DESOUZA LAW, P.A.
                       3111 N. UNIVERSITY DRIVE, SUITE 301 • CORAL SPRINGS, FL 33065
                                         TELEPHONE (954) 603-1340
Case 0:20-cv-60272-AHS Document 6 Entered on FLSD Docket 02/18/2020 Page 2 of 2



 with the Clerk of the Court using CM/ECF, which will electronically serve all counsel of record.

                                                         DESOUZA LAW, P.A.
                                                         /s/ Daniel DeSouza, Esq._____




                                                    2
                                            DESOUZA LAW, P.A.
                       3111 N. UNIVERSITY DRIVE, SUITE 301 • CORAL SPRINGS, FL 33065
                                         TELEPHONE (954) 603-1340
